DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15th, 2021 has been entered.
By this amendment, claims 1 and 16 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1 and 16 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in an interview with Mrs. Belinda Lee (Reg. No. 46863) on March 23rd, 2021.
The application has been amended as follows:
In the claims:


Please change entire independent claim 1 to --A structure of memory device, comprising:
a plurality of trench isolation lines in a substrate, extending along a first direction;
an active region in the substrate between adjacent two of the trench isolation lines;
a dielectric layer on the active region of the substrate;
a floating gate, in a top-view perspective over the substrate, disposed on the dielectric layer corresponding to a memory cell between adjacent two of the trench isolation lines, wherein the floating gate comprises a first protruding structure extending along the first direction from a sidewall of the floating gate;
a first insulating layer, in the top-view perspective, crossing over the floating gate and the trench isolation lines;
a control gate line, in the top-view perspective, disposed on the first insulating layer over the floating gate, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate; and
an erase gate line between adjacent two of the control gate lines, wherein the first protruding structure and the second protruding structure are extending into the erase gate line.--.


In dependent claim 5, line 1, please replace “The structure of memory device of claim 2” with --The structure of memory device of claim 1--.
In dependent claim 6, line 1, please replace “The structure of memory device of claim 2” with --The structure of memory device of claim 1--.

Please change entire independent claim 16 to --A structure of memory device, comprising:
a plurality of trench isolation lines in a substrate, extending along a first direction;
an active region in the substrate, between adjacent two of the trench isolation lines;
a floating gate, in a top-view perspective over the substrate, disposed over the substrate between adjacent two of the trench isolation lines, wherein the floating gate has a first protruding structure extending out along the first direction from a sidewall of the floating gate;
a control gate line, in the top-view perspective, disposed over the floating gate, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate;
an insulating structure layer, in the top-view perspective, to isolate the floating gate from the control gate line; and

Allowable Subject Matter
Claims 1 and 3-20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on January 15th, 2021 (see Applicant’s remarks on page 6, line 11 to page 9, line 10), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a floating gate, in a top-view perspective over the substrate, disposed on the dielectric layer corresponding to a memory cell between adjacent two of the trench isolation lines, wherein the floating gate comprises a first protruding structure extending along the first direction from a sidewall of the floating gate; a control gate line, in the top-view perspective, disposed on the first insulating layer over the floating gate, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate; and an erase gate line between adjacent two of the control gate lines, wherein the first protruding structure and the second protruding structure are extending into the erase gate line”, as recited in independent claim 1, and “a floating gate, in a top-view perspective over the substrate, disposed over the substrate between 
Claims 3-15 and 17-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892